Citation Nr: 1300988	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-28 510	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's March 31, 2009, decision which denied entitlement to an effective date prior to September 30, 2002 for the award of service connection for an anxiety disorder.  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel 


INTRODUCTION

The moving party in this case, referred to herein as the Veteran, served on active duty from January 1967 to December 1969.  
This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the Veteran's May 2009 motion alleging CUE in a March 31, 2009 Board decision.  


FINDING OF FACT

1.  In a March 31, 2009, decision, the Board denied the Veteran's claim of entitlement to an effective date prior to September 30, 2002 for the award of service connection for an anxiety disorder.  

2.  In a January 27, 2011, memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's March 31, 2009, decision that denied the Veteran's claim of entitlement to an effective date prior to September 30, 2002 for the award of service connection for an anxiety disorder.  

3.  The Veteran appealed the Court's January 2011 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and in a September 2, 2011 Order, the Federal Circuit dismissed the Veteran's appeal for lack of jurisdiction.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

In a March 31, 2009, decision, the Board denied the Veteran's claim of entitlement to an effective date prior to September 30, 2002 for the award of service connection for an anxiety disorder.  In a January 27, 2011, memorandum decision, the Court affirmed the Board's March 31, 2009, decision.  The Veteran appealed the Court's January 2011 decision to the Federal Circuit, and in a September 2, 2011 Order, the Federal Circuit dismissed the Veteran's appeal for lack of jurisdiction.  

Pursuant to 38 C.F.R. § 20.1400(b)(1), the Veteran is now prohibited from challenging the finality of the Board's March 2009 decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's March 2009 decision has been replaced by the January 2011 Court decision as well as the September 2011 Federal Circuit decision, and as such, as a matter of law, the Veteran is precluded from challenging the March 2009 Board decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, this claim must be dismissed.


ORDER

The motion is dismissed.





	                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



